AO 442 (Rev. 11/11) Arrest Wnrratit
                                                                                                                                  10        iz 4

                                           UNITED STATES DISTRICT COURT
                                                                                                                                 F 114160 n
                                                                  for the

                                                     Middle District of North Carolina                                         NOV '2 3 2020
                                                                                                                         c-t
                                                                                                                               Cturk U,S. District
                                                                                                                                   Om bar
                                                                                                                                    BY
                  United States or America
                             V.
               Charles Cleveau POINDEXTER,                                   Case No.    1:20MJ     3t ?
             also know as, Chase POINDEXTER




                              1)efendant

                                                      ARREST WARRANT
To:       Any authorized law enforcement officer


          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)       Charles Cleveau POINDEXTER; also know as Chase POINDEXTER
who is accused of an offense or violation based on the following document filed with the court:

ri    Indictment          0    Superseding Indictment      0 Information        0 Superseding Information            IV Complaint
0    Probation Violation Petition           0 Supervised Release Violation Petition      0 Violation Notice          0 Order of the Court

This offense is briefly described as follows;

    1) 21 U.S.C. § 846, conspiracy to distribute quantities of a mixture and substance containing a detectable amount of
    cocaine hydrochloride;
    2) 21 U.S.C. § 843(b), use of a communication facility to facilitate the distribution of a controlled substance;
    3) 21 U.S.0 § 860(a), distribution of a controlled substance within 1000 feet of a public or private college or university.




Date:
           lo/39/40.2-9                                                                         g officer's signature

City and state;       Winston-Salem, North Carolina                         Joi Elizabeth Peake, United States Magistrate Judge
                                                                                            Printed name and title

                                                                 Return

                                        _ 10 [
           This warrant was received on (date)                         and the pers n W s arrested on (date)
at (city and state)   6.42E-F-0 ikg-o PC
Date:
                                           RECEIVED                                      Arresting officer's signature


                                             NOV 06 2020                                    Printed name and tide

                                       U.S. Marshals Service, M/NC




                     Case 1:20-mj-00319-JEP Document 5 Filed 11/23/20 Page 1 of 1
